DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 03/25/2021 in which claims 6, 7, 9, and 10 were amended, no claims were cancelled, and no new claims were added. Accordingly, claims 1-20 are now pending.
Response to Arguments
Applicant’s arguments, filed on 03/25/2021, with respect to 112 rejections of claims 1-20 have been fully considered and are persuasive with respect to the definition of the keep-alive sampling rate, the differentiation between the sampling rates (keep-alive, reduced, and default sampling rates) of claims 1, 11, and 16, and the rejections of claims 4, 6, 14, and 19. Therefore, these claim rejections have been withdrawn. However, with respect to the lack of antecedent basis for the term “default sampling frequency” of claims 1, 11, and 16, the applicant’s argument is not persuasive. Therefore, the 112 rejection for claims 1-20 have not been withdrawn in view of this issue, as shown in the 112 rejection below.
Applicant's arguments filed on 03/25/2021 with respect to the 103 rejection of claims 1-20 have been fully considered but they are not persuasive. The applicant argues that there is no hint in Jacob that suggests a location sensor configured to operate at a sampling rate that is reduced from the default sampling rate in addition to the keep-alive sampling rate. The examiner respectfully disagrees with this argument since the sampling rates recited herein are broadly interpreted to denote a frequency or rate at which the location sensor captures data. Therefore, Jacob discloses that the GPS receiver which denotes our location sensor in this case, captures location information at a dynamic frequency and may keep tracking location continuously, at each point in time ( [0006]:” the mobile device may continue to .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 16 recite the term “the default sampling frequency”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the default sampling frequency recited herein should be considered an alternative/synonym for “default sampling rate” stated in the claims herein. This renders the claim indefinite. Claims 2-10, 12-15, and 17-20 depend from claims 1, 11, and 16 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et.al. (US 20140278044A1) in view of Amano (US7860647B2).
Regarding claims 1, 11, and 16, Jacob et.al. teaches a method comprising: 
initiating a capture of a current location of a vehicle on a road segment by a location sensor ([004] GPS receiver; [006] GPS receiver, “location data associated with the initial location of the mobile asset”; [007] data received from a positioning system receiver, such as a GPS receiver”; Figure 4, Step 302; [0020]) based on a keep-alive sampling rate ([0018]: “determining its position and reporting the device's (and the asset's) position, with dynamically determined frequency”; [0041]: “receive location information from the GPS receiver (only periodically, in some embodiments---e.g., once every 5 seconds, 10 seconds, 1 minute, etc.)”; [0046]: tracking at each point in time”) 
wherein the location sensor is configured to operate at a sampling rate that is reduced from a default sampling rate in addition to the keep- alive sampling rate ([0005]: “setting a tracking device to 
determining a predicted location of the vehicle ([0032]: “given an initial location of the mobile device 200 determined using the GPS receiver 212, the processor 226 may use data from the route prediction and calculation routine 234 with data from the traffic routine 236 and the maps routine 232 to predict, based in part on traffic information, where the mobile device 200 is or will be at some later point”); and
reconfiguring the location sensor to operate at the default sampling frequency ([0044]: “The processor periodically ( e.g., every minute, two minutes, five minutes, etc. .) powers up the GPS receiver and determines the location of the mobile device”) based on determining that the predicted location differs from the current location by more than a threshold distance ([0044]:”If the location of the mobile device differs from the predicted location of the mobile device by more than a predetermined threshold distance (or percentage or time etc.)”)
Jacob discloses determining a predicted location ([0032]); however, it does not teach that this predicted location is based on an estimated time of arrival of the vehicle at an end node of the road segment, wherein the estimated time of arrival is based on historical traversal time data for the road segment. 
Amano teaches determining a predicted location of the vehicle based on an estimated time of arrival of the vehicle at an end node of the road segment, wherein the estimated time of arrival is based on historical traversal time data for the road segment (Co. 16, Lines 41-43: “the information retriever 196 reads the parking information table 20 and acquires parking information 21 that contains location 
Regarding claims 2, 12, and 17, Jacob et.al. teaches the location sensor is reconfigured to operate at the default sampling rate ([0044]: “The processor periodically ( e.g., every minute, two minutes, five minutes, etc.) powers up the GPS receiver and determines the location of the mobile device”) until the vehicle is detected to reach the end node of the road segment ([0041]: “The processor continues to monitor the position and movement of the mobile device relative to the road segment.”, “If the mobile device … changes from the road segment to a second road segment (i.e., turns off of the road segment)”)
Regarding claims 3, 13, and 18, Jacob does not explicitly teach the keep-alive sampling rate is specified based on a percentage value of the estimated time of arrival ([41]: “The processor of the mobile device continues to receive location information from the GPS receiver ( only periodically, in some embodiments---e.g., once every 5 seconds, 10 seconds, 1 minute, etc.), allowing the processor to determine and monitor the speed and direction the mobile device is moving. The processor determines, from the position and movement data (i.e., the information about the speed and direction of movement), a road segment along which the mobile device is moving.” However, someone with 
Regarding claims 4, 14, and 19, Jacob teaches tracking the difference between one or more subsequent current locations and one or more subsequent predicted locations for the vehicle, a driver of the vehicle, or a combination therefore (Abstract: ”a difference between a current location and a predicted location”;  [0007]: “the reporting conditions may include detecting a difference between a current location of the mobile asset and a predicted location of the mobile asset”); and flagging the vehicle, the driver, or a combination thereof based on determining that the difference exceeds a threshold criterion (Figures 4 and 5: “Indication”; [0047]: “the processor 226 receives an indication that movement of the mobile device has changed or deviated in some way from the what the processor 226 was expecting (block 308)”)
Regarding claims 5, 14, and 20, Jacob teaches the flagging indicates that the vehicle, the driver, or a combination thereof is operating inconsistently with the historical traversal time data (Figures 4 and 5: “Indication”; [0047]: “the processor 226 receives an indication that movement of the mobile device has changed or deviated in some way from the what the processor 226 was expecting (block 308)”).
Regarding claim 6, Jacob teaches a location-based service initially uses the predicted location of the vehicle to determine a path of the vehicle( [0031]: “A route calculation and/or prediction routine 234 includes instructions for causing the processor 226 to determine or predict a route from the current location of the mobile device 200 to an intended destination”; [0037]: “The routine 124 may cause the processor 120 to receive the location of a mobile device, for example, and calculate and assign to the mobile device a route to a destination. The routine 124 may also cause the processor, knowing the location of the mobile device and its destination, to predict the route that the mobile device will take”), and wherein the location-based service uses the current location determined from the location sensor in .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob and Amano in further view of Varoglu (US20140232593).
Regarding claim 7, Jacob does not teach designating the current location as a low-predictable location based on determining that the predicted location differs from the current location by more than the threshold distance. 
Varoglu teaches designating the current location as a low-predictable location based on determining that the predicted location differs from the current location by more than the threshold distance (Abstract: “a location-enabled device can identify an area with unreliable GPS location data”; [0047]: “if a first GPS measurement and a second GPS measurement differ by 500 m and sensor data indicates that the device only moved 100 m, the device may determine that the GPS location data is not accurate.”) It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and include the teachings of Varoglu to identify positions of the vehicle with large error values between the current and the predicted position to be unreliable or low-predictable positions. This will enable setting higher priority for locations with small error values (i.e. where the distance between the current and estimated position is below the threshold), in order to ensure accurate position estimations of the vehicle. 
Regarding claim 8, Jacob teaches calculating a difference between the predicted location and the current location (Abstract:” a difference between a current location and a predicted location”; [0007]: “the reporting conditions may include detecting a difference between a current location of the mobile asset and a predicted location of the mobile asset”). However, Jacob does not teach providing 
Varoglu teaches providing the difference to one or more other location sensors, one or more other vehicles, or a combination thereof ([0048]: “crowd-sourcing technique”) as a location-correction factor ([0047]: “Using sensor data to error-correct and provide a more accurate location fix”). It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference, to incorporate the teachings of Varoglu and provide the difference between current and predicted location as a location correction/accuracy factor to other location sensors. Therefore, the position estimation accuracy can be enhanced by taking the deviation/error into account as disclosed by Varoglu ([0047]).
Regarding claim 9, Jacob does not teach identifying the low-predictable location as a potential location for installing an external location sensor to supplement the location sensor of the vehicle. 
However, Varoglu teaches identifying the low-predictable location as potential location for installing an external location sensor to supplement the location sensor of the vehicle (Abstract: “a location-enabled device can identify an area with unreliable GPS location data and use sensors to calculate a more accurate location”, “Sensors, such as accelerometers, compasses, gyro meters, and the like, can be used to supplement and/or increase the accuracy of location data.”) It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference in view of Nanri, and incorporate the teachings of Varoglu, such that target positions with high error values (high difference/ deviation value) would be potential areas for using additional sensors such as accelerometers or gyro sensors to supplement and/or increase the accuracy of the location data from the primary location sensor, as disclosed by Varoglu (Abstract).  
Claims 10  rejected under 35 U.S.C. 103 as being unpatentable over Jacob and Amano in further view of Nanri (US20190263420).
Regarding claim 10, Jacob does not teach designating the current location as a high-predictable location based on determining that the predicted location does not differ from the current location by more than the threshold distance.
Nanri teaches designating the current location as a high-predictable location based on determining that the predicted location does not differ from the current location by more than the threshold distance ([0063]: “selecting target position data with a behavior change amount less than the predetermined threshold value, target position data with a small error due to a behavior change of the vehicle 1 are selected as the selected target position data for use in estimation of the self-position of the
Vehicle 1”). It would have been obvious to someone with ordinary skill in the art to modify the Jacob reference and include the teachings of Nanri to select, or prioritize the position of the vehicle when there is a small error between the current position and the predicted location. This will enable setting higher priority for locations with small error values (i.e. where the distance between the current and estimated position is below the threshold), in order to facilitate the precise position estimation of the vehicle, as disclosed by Nanri ([0062]; [0063]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/RAMI KHATIB/Primary Examiner, Art Unit 3669